DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 was filed after the mailing date of the Notice of Allowance on 1/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record, as previously recorded in the Office Action filed 1/7/2021, appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Stegall on 12/21/2020, as already shown in the file of record.
The application has been amended as follows: 
IN CLAIM 1
REPLACE
	A rotor for an electric machine, comprising: a permanent magnet carrier defining a plurality of elongate spacers affixed to an outer surface of the permanent magnet carrier,
WITH
A rotor for an electric machine, comprising: a permanent magnet carrier defining a plurality of elongate spacers affixed to a cylindrical outer surface of the permanent magnet carrier,

	REPLACE
a metallic shield surrounding an outward facing surface of the permanent magnets and the spacers; a retaining sleeve surrounding an outward facing surface of rotor and the metallic shield, the retaining sleeve configured to retain the magnets to the permanent magnet carrier during operation of the rotor; and
	WITH
a metallic shield surrounding an outward facing surface of the permanent magnets and the spacers; a retaining sleeve surrounding an outward facing surface of rotor, the spacers, and the metallic shield, the retaining sleeve configured to retain the magnets to the permanent magnet carrier during operation of the rotor; and

	IN CLAIM 4
	REPLACE
	The rotor of claim 21,-where the metallic shield comprises a plurality of layers of metallic foil.
	WITH
	The rotor of claim 21, where the metallic shield comprises a plurality of layers of metallic foil.

IN CLAIM 18
	REPLACE
the non-magnetic, permanent magnet carrier defining a plurality of elongate spacers affixed to an outer surface of the permanent magnet carrier
	WITH
the non-magnetic, permanent magnet carrier defining a plurality of elongate spacers affixed to a cylindrical outer surface of the permanent magnet carrier

	REPLACE
		a carbon fiber retaining sleeve surrounding the metallic foil;
	WITH
		a carbon fiber retaining sleeve surrounding the metallic foil and the spacers;

	DELETE CLAIM 26

	END AMENDMENT
Allowable Subject Matter
Claims 1-25 and 27-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 1: “A rotor for an electric machine, comprising: a permanent magnet carrier defining a plurality of elongate spacers affixed to a cylindrical outer surface of the permanent magnet carrier, the spacers circumferentially spaced apart from each other and extending axially along the outer surface of the permanent magnet carrier; a plurality of permanent magnets on the outer surface between the spacers of the permanent magnet carrier, the magnets defining at least two magnetic poles of the rotor; a metallic shield surrounding an outward facing surface of the permanent magnets and the spacers; a retaining sleeve surrounding an outward facing surface of rotor, the spacers, and the metallic shield, the retaining sleeve configured to retain the magnets to the permanent magnet carrier during operation of the rotor; and a rotor core, where the permanent magnet carrier is interference fit over the rotor core.”
Claim 18: An electric machine, comprising: a stator; and a rotor, the rotor comprising: a plurality of permanent magnets carried by a non-magnetic, metallic permanent magnet carrier, the plurality of permanent magnets defining at least two magnetic poles of the rotor, the non-magnetic, permanent magnet carrier defining a plurality of elongate spacers affixed to a cylindrical outer surface of the permanent magnet carrier, the spacers circumferentially spaced apart from each other and extending axially along the outer surface of the permanent magnet carrier; a non-magnetic metallic foil surrounding and contacting outward facing surface of the permanent magnets and the plurality of elongate spacers; a carbon fiber retaining sleeve surrounding the metallic foil and the spacers; and a rotor core, where the permanent magnet carrier is interference fit over the rotor core.
Claim 27: “A rotor for an electric machine, comprising: a permanent magnet carrier defining a plurality of elongate spacers affixed to an outer surface of the permanent magnet carrier, the spacers circumferentially spaced apart from each other and extending axially along the outer surface of the permanent magnet carrier; a plurality of permanent magnets on the outer surface between the spacers of the permanent magnet carrier, the magnets defining at least two magnetic poles of the rotor; a metallic shield surrounding an outward facing surface of the permanent magnets and the spacers; a retaining sleeve surrounding an outward facing surface of rotor, the retaining sleeve configured to retain the magnets to the permanent magnet carrier during operation of the rotor; and a rotor core, where the permanent magnet carrier is interference fit over the rotor core, where the permanent magnet carrier is non-magnetic and the rotor core is steel.”
Claim 28: “A rotor for an electric machine, comprising: a permanent magnet carrier defining a plurality of elongate spacers affixed to an outer surface of the permanent magnet carrier, the spacers circumferentially spaced apart from each other and extending axially along the outer surface of the permanent magnet carrier; a plurality of permanent magnets on the outer surface between the spacers of the permanent magnet carrier, the magnets defining at least two magnetic poles of the rotor; a metallic shield surrounding an outward facing surface of the permanent magnets and the spacers where the metallic shield comprises a metallic foil, where the metallic shield comprises a plurality of layers of metallic foil; a retaining sleeve surrounding an outward facing surface of rotor, the retaining sleeve configured to retain the magnets to the permanent magnet carrier during operation of the rotor; and a rotor core, where the permanent magnet carrier is interference fit over the rotor core.”
Claim 29: “A rotor for an electric machine, comprising: a permanent magnet carrier defining a plurality of elongate spacers affixed to an outer surface of the permanent magnet carrier, the spacers circumferentially spaced apart from each other and extending axially along the outer surface of the permanent magnet carrier; a plurality of permanent magnets on the outer surface between the spacers of the permanent magnet carrier, the magnets defining at least two magnetic poles of the rotor; a metallic shield surrounding an outward facing surface of the permanent magnets and the spacers where the metallic shield contacts the permanent magnets and radially outwardly oriented surface of at least one of the ends of the permanent magnet carrier; a retaining sleeve surrounding an outward facing surface of rotor, the retaining sleeve configured to retain the magnets to the permanent magnet 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-25 and 27-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dohogne et al. (US 4910861) teaches a rotor shaft having arcuate magnets with a holder disposed around said magnets.
Brown et al. (US 4930201) teaches a rotor hub having a plurality of magnets bonded to said hub, and a composite sleeve disposed over said hub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832